101 F.3d 689
Kenneth Clement, Florentino Perez, Boris Harris, GregoryHill, a/k/a John Hall, Walter Scott, Mary Fleming, OrlandoEast, Robert Willis, Samuel C. Stretton, Esq., Teresa CarrDeni, Esq., George Newman, Esq., Irene Cotton, Esq.v.Court of Common Pleas of Philadelphia County, HonorableEdward J. Bradley, Honorable Edward Blake, Honorable W.Wilson Goode, City of Philadelphia, City Council ofPhiladelphia, Honorable Robert Casey, Governor, General Assembly
NO. 96-1211
United States Court of Appeals,Third Circuit.
Oct 23, 1996

Appeal From:  E.D.Pa., No. 89-05139,
VanAntwerpen, J.


1
AFFIRMED.